Name: Commission Regulation (EC) No 194/2004 of 4 February 2004 amending Regulation (EC) No 133/2004 determining the extent to which applications submitted in January 2004 for import licences for the tariff quotas for beef and veal provided for in Council Decision 2003/452/EC for the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: Europe;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0194Commission Regulation (EC) No 194/2004 of 4 February 2004 amending Regulation (EC) No 133/2004 determining the extent to which applications submitted in January 2004 for import licences for the tariff quotas for beef and veal provided for in Council Decision 2003/452/EC for the Republic of Slovenia can be accepted Official Journal L 032 , 05/02/2004 P. 0003 - 0003Commission Regulation (EC) No 194/2004of 4 February 2004amending Regulation (EC) No 133/2004 determining the extent to which applications submitted in January 2004 for import licences for the tariff quotas for beef and veal provided for in Council Decision 2003/452/EC for the Republic of Slovenia can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1),Having regard to Commission Regulation (EC) No 2673/2000 of 6 December 2000 laying down detailed rules for the application of the tariff quota for imports of beef and veal provided for in Council Decision 2003/452/EC for the Republic of Slovenia(2), and in particular Article 4(4) thereof,Whereas:(1) Article 1 of Commission Regulation (EC) No 133/2004(3) determines the extent to which applications submitted in January 2004 for import licences for the tariff quotas for beef and veal provided for in Decision 2003/452/EC for the Republic of Slovenia can be accepted. As a result of an administrative error, an application submitted under quota No 09.4122 was not taken into account when adopting that Regulation. The quantity of beef and veal for which import licences have been submitted under quota No 09.4122 is such that applications may be granted in full.(2) Article 1 of Regulation (EC) No 133/2004 should be amended as regards the import licences to be issued,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EC) No 133/2004 is replaced by the following:"Article 1Import licences shall be granted for the full quantities covered by applications submitted from 1 to 12 January 2004 for the quotas bearing the serial numbers 09.4082 and 09.4122 referred to in Article 1(2) of Regulation (EC) No 2673/2000."Article 2This Regulation shall enter into force on 5 February 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 February 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 306, 7.12.2000, p. 19. Regulation as modified by Regulation (EC) No 1886/2003 (OJ L 277, 28.10.2003, p. 8).(3) OJ L 21, 28.1.2004, p. 7.